Citation Nr: 1549208	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder strain with status post repair of left posterior labral tear.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than December 10, 2014, for the grant of a 70 percent disability rating for PTSD.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In an October 2009 rating decision the Veteran was granted a compensable rating for his left shoulder disability.  	

A Board decision in July 2014 denied the Veteran's claim for an increased evaluation for his left shoulder.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

As discussed below, the Board has assumed jurisdiction of the issues of entitlement to an evaluation in excess of 70 percent for PTSD, and entitlement to an effective date earlier than December 10, 2014, for the grant of a 70 percent disability rating for PTSD pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement in February 2015 for these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In light of points raised by the parties in the Joint Motion for Remand, and the Board review of the claims file, additional development is warranted.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Unites States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion, must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  A determination to whether or not the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups is also necessary.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.   

In the Joint Motion for Remand, the parties agreed that the Board must explain whether the evidence establishes entitlement to a higher rating based on limitation of motion and functional loss during flare-ups, that the Board's July 2014 determination in light of Deluca was insufficiently explained, and that it is unclear how much additional functional loss in terms of limitation of range of motion the Veteran has on flare-ups.    

A review of the March 2010 VA examination shows that the examiner commented on the effect of the Veteran's flare-ups but did not discuss the impact in terms of range of motion degrees and was overly broad.  The Board also notes that the Veteran reported at his January 2015 DBQ that he experiences weekly flare-ups to his left shoulder.  The examination again did not include an opinion expressed in terms of the degree of additional range-of-motion loss the effect of the Veteran's flare-ups.  Thus, a new examination is necessary.

The record reflects that the Veteran submitted a timely Notice of Disagreement in February 2015 with regard to the issues of entitlement to an evaluation in excess of 70 percent for PTSD, and entitlement to an effective date earlier than December 10, 2014, for the grant of a 70 percent disability rating for PTSD.  The Veteran must be issued a Statement of the Case on these issues.  38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. at 240-41 (1999).

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC with respect to the claims for: (1) entitlement to an evaluation in excess of 70 percent for PTSD, and (2) entitlement to an effective date earlier than December 10, 2014, for the grant of a 70 percent disability rating for PTSD.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these additional matters.  38 C.F.R. § 20.302(b) (2015).  Only if the appeal is timely perfected, are these issues to be returned to the Board.

2.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  

(a) Describe all impairment associated with the Veteran's left shoulder, including any neurological impairment. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




